Citation Nr: 1510523	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating and/or change of effective date for trigeminal nerve, bilateral claimed as chronic condition to account for jaw numbness.

2.  Entitlement to an increased rating and/or change of effective date for otalgia, with dizziness and blurred vision, claimed as a chronic condition to account for ear aches.

3.  Entitlement to an increased rating and/or change of effective date for cervical strain, claimed as chronic condition to account for neck and joint pain.

4.  Entitlement to an increased rating and/or change of effective date for scar, residual trigeminal nerve injury.

5.  Entitlement to an increased rating and/or change of effective date for migraine headaches.

6.  Entitlement to an increased rating and/or change of effective date for unspecified depressive disorder, claimed as chronic condition to account for insomnia, depression, and impaired concentration/focus/mental clarity.

7.  Entitlement to service connection for lumbosacral strain, degenerative joint disease of the lumbar spine, claimed as chronic condition to account for back pain.

8.  Entitlement to service connection for chronic condition to account for finger numbness.

9.  Entitlement to service connection for rotator cuff tear, acromioclavicular joint osteoarthritis, claimed as a chronic condition to account for shoulder pain and joint pain.

10.  Entitlement to service connection for tachycardia.

11.  Entitlement to service connection for a condition to account for unspecified joint pain. 

12.  Entitlement to service connection for a condition to account for left shoulder pain.

13.  Entitlement to an increased rating for temporomandibular joint syndrome (TMJ), status post bilateral mandibular coronoidectomy.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1985 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.

The Board entered a remand in March 2014 and the matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By a rating decision dated November 2014, the RO entered decisions on twelve issues.  The RO granted service connection for (1) trigeminal nerve, bilateral claimed as chronic condition to account for jaw numbness; (2) otalgia, with dizziness and blurred vision, claimed as a chronic condition to account for ear aches; (3) cervical strain, claimed as chronic condition to account for neck and joint pain; (4) scar, residual trigeminal nerve injury; (5) migraine headaches; and (6) unspecified depressive disorder, claimed as chronic condition to account for insomnia, depression, and impaired concentration/focus/mental clarity.  The RO denied service connection for (7) lumbosacral strain, degenerative joint disease of the lumbar spine, claimed as chronic condition to account for back pain; (8) chronic condition to account for finger numbness; (9) rotator cuff tear, acromioclavicular joint osteoarthritis, claimed as a chronic condition to account for shoulder pain and joint pain; (10) tachycardia; (11) unspecified joint pain; and (12) condition to account for left shoulder pain.

In December 2014, the Veteran indicated that she disagrees with all issues decided in the November 2014 decision and desires appellate review by the Board.  For the issues that were granted, it is unclear whether the Veteran is requesting consideration for an increased rating and/or an effective date change.  

The Board notes that the Veteran also requested review and an informal telephonic conference by a Decision Review Officer.  The Veteran requested at least 60 days before the conference to prepare.

If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  Id.  A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201.  Pursuant to Manlicon, as a Notice of Disagreement has been received, the Board must remand the above issues to ensure that the Veteran is provided http://robot6.comicbookresources.com/2015/03/george-lucas-pops-by-midtown-to-buy-star-wars-comics/?utm_source=twitterfeed&utm_medium=twitterwith the appropriate SOC, as well as her requested informal hearing.

The Veteran is hereby notified that the Board will only exercise appellate jurisdiction over these twelve matters if she files a timely substantive appeal within 60 days from the date that the agency of original jurisdiction mails a statement of the case to her.  38 CFR § 20.302(b).

In addition, the Veteran last appeared for a VA examination in March 2010, in which the examiner diagnosed her with temporomandibular joint syndrome (TMJ).  In August 2011, Dr. B.H., the Veteran's treating physician, noted "persistent and worsening" jaw pain, and implemented a new treatment plan as the prior treatment was noted as not working.  As well, he and other physicians in 2011 and 2012 noted the possible need for additional surgery.

Under these circumstances, the Board finds that a contemporaneous VA examination is warranted for evaluation of the current nature and severity of the Veteran's TMJ disability.  Although a new VA examination is not warranted based merely upon the passage of time (see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)), the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with the requested informal hearing as to the issues addressed in the November 2014 rating decision.  The AOJ should also request clarification, for the claims which were granted, whether she is requesting increased rating and/or change in effective date.

2.  Thereafter, once any additional development deemed necessary has been completed, the AOJ must issue a statement of the case on the issues of (1) Entitlement to increased rating and/or change of effective date for trigeminal nerve, bilateral claimed as chronic condition to account for jaw numbness; (2) Entitlement to increased rating and/or change of effective date for otalgia, with dizziness and blurred vision, claimed as a chronic condition to account for ear aches; (3) Entitlement to increased rating and/or change of effective date for cervical strain, claimed as chronic condition to account for neck and joint pain; (4) Entitlement to increased rating and/or change of effective date for scar, residual trigeminal nerve injury; (5) Entitlement to increased rating and/or change of effective date for migraine headaches; (6) Entitlement to increased rating and/or change of effective date for unspecified depressive disorder, claimed as chronic condition to account for insomnia, depression, and impaired concentration/focus/mental clarity; (7) Entitlement to service connection for lumbosacral strain, degenerative joint disease of the lumbar spine, claimed as chronic condition to account for back pain; (8) Entitlement to service connection for chronic condition to account for finger numbness; (9) Entitlement to service connection for rotator cuff tear, acromioclavicular joint osteoarthritis, claimed as chronic condition to account for shoulder pain and joint pain; (10) Entitlement to service connection for tachycardia; (11) Entitlement to service connection for condition to account for unspecified joint pain; and (12) Entitlement to service connection for condition to account for left shoulder pain.  

The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  The Veteran is again advised that the Board may exercise appellate jurisdiction over these issues only if she files a timely substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order. 

2.  The Veteran should also be provided a release form and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for her TMJ syndrome since August 2011.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of her service-connected TMJ syndrome.  The examination should address the nature and severity of the disability as well as the impact that the disability has on the Veteran's employability.  

The examiner must review the claims file and electronic claims folder and note that they have been reviewed.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions, in particular, Dr. B.H.'s July and August 2011 and January 2012 reports, Dr. L.L.'s January 2012 letter, Dr. D.G.'s January 2012 letter, and the opinions and scholarly articles contained in the November 2011 hearing packet prepared by the Veteran's attorney.

The examiner should also address and discuss the schedule of ratings for dental and oral conditions, 38 C.F.R. § 4.150, namely:

(a)  Under which inter-incisal range does the Veteran's limited motion of temporomandibular articulation fall under, 0 to 10 mm, 11 to 20 mm, 21 to 30 mm, or 31 to 40 mm?  Does the Veteran exhibit range of lateral excursion from 0 to 4 mm?
 
(b)  Does the Veteran exhibit loss of whole or part of the ramus?  If so, does it include loss of temporomandibular articulation?  Is it bilateral or unilateral?  Is there bilateral or unilateral loss of less than one-half the substance of, not involving loss of continuity, of the ramus?

(c)  Are there any other manifestations that have resulted from the Veteran's service- connected TMJ, as related to the maxilla or mandible, the condyloid or coronoid process, the hard palate, and/or the teeth?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the evidence in the claims file.  

A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

4.  After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claim for increased rating for TMJ syndrome.  All applicable laws and regulations should be considered.  If not granted to the Veteran's satisfaction, she and her attorney should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




